Case 4:18-cv-00248-TCK-JFJ Document 21 Filed in USDC ND/OK on 01/25/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OKLAHOMA

  (1) DEBORAH L. LAWSON,                                 )
  Individually and on behalf of others similarly         )
  situated,                                              )
                Plaintiff,                               )
                                                         )
  vs.                                                    )       Case No. 18-CV-00248-TCK-JFJ
                                                         )
  (1) PROCARE CRS, INC., dba PRO-CARE                    )
  COMMUNITY RESIDENTIAL SERVICES,                        )
  INC., a Domestic For Profit Business Corp.,            )
                                                         )
                 Defendant.                              )

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


         Plaintiff Deborah Lawson, and the other individuals who executed Consents to Join to

  opt-in and become party plaintiffs in this action, Queshnia Ackerson, Karissa Allen Mills, Tonia

  Corbett, Diana Demery, Gwenella Hall, Rhonda Hall, Courtney Harvel, Summer Holkum,

  Crystal Lopez, Charity Mahone, Ronald Pozek, Kevin Risley, Ashton Williams, and Patsy

  Yandell (collectively referred to as “Named Plaintiffs”), and Defendant Pro-Care Community

  Residential Services, Inc., dba ProCare CRS (“Defendant”) (“Named Plaintiffs and Defendant

  collectively referred to as the “Parties”), hereby stipulate to the dismissal with prejudice of all

  claims asserted in this action pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

  Procedure. The Parties reached a fair and reasonable resolution of a bona fide dispute of wage

  and hour laws. The Parties are each solely responsible for their own attorney fees, costs, and

  expenses associated with the action.
Case 4:18-cv-00248-TCK-JFJ Document 21 Filed in USDC ND/OK on 01/25/19 Page 2 of 2




  Attorney for Plaintiffs:

  /S/ Terry A. Hall

  Terry A. Hall, OBA # 10668
  LAW OFFICE OF TERRY A. HALL
  PO Box 616
  Choctaw, OK 74804
  (405) 708-7525 phone
  (405) 415-9095 fax
  thall@okhnhlaw.com


  Attorney for Defendant:

  /S/ Molly A. Aspan, with permission

  Molly A. Aspan, OBA #19752
  HALL, ESTILL, HARDWICK, GABLE, GOLDEN & NELSON, P.C.
  320 South Boston Avenue, Suite 200
  Tulsa, OK 74103-3706
  Telephone: (918) 594-0595
  Facsimile: (918) 594-0505
  maspan@hallestill.com
